Citation Nr: 9901245	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a dental condition 
(loss of all upper and lower teeth)

2. Entitlement to service connection for jaw bone 
reabsorption, secondary to use of dentures.

3. Entitlement to service connection for hearing loss, 
secondary to loss of teeth.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The veteran had a preexisting dental condition, marked by 
missing and nonrestorable teeth.

2.  During service, the veteran underwent an ameliorative 
procedure which resulted in the removal of all his teeth.  

3.  The veteran has not presented any medical evidence 
demonstrating that jaw bone reabsorption was due to anything 
other than the ameliorative procedure undertaken in service.  

4.  The veteran has not presented any medical evidence 
demonstrating a nexus between the currently demonstrated 
hearing loss and the incidents of service, to include removal 
of all of the veterans teeth.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dental condition (loss of all upper and lower teeth) is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for jaw 
bone reabsorption is not well grounded.  38 U.S.C.A. 
§ 5107(a).

2.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When the veteran was examined in August 1952, for the purpose 
of entry onto active duty, he reported that he was in good 
health except for poor teeth.  Dental examination showed 
teeth 16, 18, 19 and 30 to be missing, and that teeth 2 
through 7, 10 through 15, 31 and 32 were non restorable.  An 
attached dental examination showed that teeth 1, 8, 9, 20, 28 
and 29 were non restorable, and that teeth 17 and 21 through 
27 had cavities or fillings.  

In August 1952 and September 1952, all of the veterans teeth 
were extracted and replaced by dentures.  No complications 
from these procedures were reported.  When the veteran was 
examined in August 1956, for the purpose of separation from 
service, it was noted that he was wearing full upper and 
lower dentures.  This was not considered disabling, and he 
was dentally qualified for discharge.  

He was also furnished with a hearing examination at that 
time.  Hearing was 15/15 to whispered and spoken voice.  

The VA examined the veteran for compensation purposes in 
February 1996.  On the authorized audiological evaluation at 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
90
90
LEFT

15
30
65
85

Speech audiometry revealed speech recognition ability of 92 
percentage in each ear.  

The veteran was furnished a VA dental examination in March 
1996.  At that time, he reported that he had had his teeth 
removed in boot camp 45 years prior to examination; and that 
since that time, he has had numerous sets of dentures, which 
have been relatively successful.  He did relate, however, 
that each new set of dentures was a little less successful.  
Upon dental examination, the examiner confirmed that the 
veteran had a severely reabsorbed mandible, with a moderately 
reabsorbed maxilla.  The examiner explained, however, that 
given the fact that he has been edentulous for 45 years, the 
resabsorption was normal.  The examiner further noted that 
the veteran presented with new dentures, which he had 
received two weeks prior to examination, and that his 
dentures were quite adequate and functional.  Examination of 
the tissues were within normal limits with no lesion noted.  
There was no disabling effect on everyday activities 
resultant from the dental condition, although routine dental 
care was recommended.  The diagnosis was of a long term 
edentulous veteran, with normal sequelae to early teeth 
extraction, but with adequate replacements.

The veteran presented testimony before an RO hearing officer 
in March 1997.  He indicated that he had all his teeth 
extracted shortly after entry onto active duty.  (Transcript, 
hereinafter T-2, 3).  Since that time, he has required 
multiple sets of dentures.  He testified that a dentist had 
told him that the condition was putting pressure on the ear 
drums or bones close to the ears.  (T-4).  He further 
testified that he was not currently receiving treatment from 
either a dentist or an audiologist.  (T-6, 7).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  The second and third 
Caluza elements can be satisfied under 38 C.F.R. 3.303(b) by 
a (a) evidence that the condition was noted during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

Every veteran shall be taken to have been in sound condition 
when accepted in service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1994).  The Court, in Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991), specifically indicated that the 
question to be answered is whether the condition increased in 
severity.  It is not sufficient to indicate that there was a 
temporary worsening of the symptoms.  See also Crowe v. 
Brown, 7 Vet.App. 238 (1994).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b) (1) (1998).

I.  Dental Condition

Considering first the claim for service connection for a 
dental condition, the Board notes that a review of the 
evidence of record indicates that the veteran had significant 
dental pathology at the time of his entrance onto active 
duty.  Almost all his teeth were either missing or non 
restorable.  The few that did not fall into these categories 
either had cavities or fillings.  Accordingly, the Board 
concludes that the presumption of soundness has been 
rebutted, and that a dental disorder preexisted service.  

The Board must next determine if the veteran has presented 
evidence that would render a claim for service connection for 
the loss of all upper and lower teeth on the basis of 
aggravation plausible.  The service medical records 
demonstrate that the veteran had all of his teeth pulled 
shortly after entry into service.  However, such an 
ameliorative process cannot be considered a basis for a grant 
of service connection unless the preexisting disorder was 
otherwise aggravated by service.  The veteran has not 
presented any medical evidence so demonstrating, instead 
presenting contentions in this regard.  He has stated that 
the service department accepted him for service.  He argues 
that any dental problem was minor, and the fact that all his 
teeth had to be pulled shortly thereafter indicated that the 
underlying condition had worsened.  As noted, dental 
abnormalities were reported on the entrance examination, 
notwithstanding the fact that the veteran was accepted for 
service.  Moreover, the veterans contentions that the 
condition worsened are not supported by medical evidence.  As 
the veteran is not a medical professional, his opinions, 
without such support, cannot render a claim well grounded.  
See Grottveit and Espiritu, both supra. 

Accordingly, the veterans claim for service connection for 
loss of all upper and lower teeth is not plausible, and must 
be denied.  

II.  Jaw Bone Reabsorption

Turning to the veterans claim for service connection for jaw 
bone reabsorption, the veteran contends that this condition 
is due to the removal of all his teeth in service.  On the 
most recent dental examination, in February 1996, the 
examiner concluded that the veteran had a severely reabsorbed 
mandible, with a moderately reabsorbed maxilla, but that the 
reabsorption was considered normal, given the length of time 
since the extraction.  

As noted, the extraction of all the veterans teeth in 
service was considered ameliorative in nature.  The usual 
effects of such ameliorative treatment will not be considered 
service connected, unless the preexisting disease is 
otherwise aggravated.  The dental examiner concluded that the 
reabsorption was normal sequelae to the extraction, and the 
veteran has not provided any medical evidence to the 
contrary, or demonstrating that the preexisting dental 
condition was otherwise aggravated.  As noted, the veteran is 
not a medical professional, and his conclusions on such 
medical questions as usual sequelae of a procedure, 
unsupported by medical evidence, cannot render a claim well 
grounded.  See Grottveit and Espiritu, both supra. 

In the absence of a well grounded claim for service 
connection for jaw bone reabsorption, the veterans claim to 
that extent must be denied.  

III.  Hearing Loss

The final issue for Board consideration is the veterans 
claim for service connection for hearing loss.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998)  
A review of the findings on audiometric examination in 
February 1996 shows that hearing loss for VA purposes is 
present.  The veteran contends that this hearing loss is the 
result of grinding caused by the loss of teeth.

The question of the etiology of a disorder is medical in 
nature, and hence outside of the expertise of both the Board 
and the veteran.  The veteran has presented no medical 
evidence supporting his contention that there is an 
etiological relationship between the procedures in service 
and the current hearing loss.  While he testified at his 
formal hearing that he had been told by a dentist that such a 
relationship was present, he did not provide any records to 
support this testimony, nor did he provide sufficient 
information to secure such records.  See Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991) (If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).

Thus, in the absence of medical evidence supporting the 
veterans contention that the inservice extraction of his 
teeth caused post service hearing loss, his claim in this 
regard is not plausible and must be denied.

In any event, the Board further notes that the United States 
Court of Veterans Appeals (Court) has held that there is some 
duty to assist a veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary to 
the complete application for service connection for hearing 
loss is competent medical evidence of a current hearing loss 
disability, which can be related to his period of military 
service, namely the in-service dental extractions.  This 
evidence may be accomplished through the veterans submission 
of a medical statement from the dentist the veteran 
referenced during his personal hearing.  Robinette, 8 Vet. 
App. at 77-80.

IV.  Other Considerations

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claims for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing 
Robinette, supra).  



ORDER

Service connection for a dental condition (loss of all upper 
and lower teeth) is denied.

Service connection for jaw bone reabsorption is denied.

Service connection for hearing loss is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
